DETAILED ACTION
This office action is in response to applicant’s filing dated August 18, 2022 and the Pre-Appeal Panel Decision mailed September 30, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 31-60 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks filed August 18, 2022.  Claim(s) 1-30 were previously canceled.
 
Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

New Objections and/or Rejections
Not Necessitated by Claim Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-41, 43-51, and 53-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vioxx® (rofecoxib tablets and oral suspension, Merck & Co, Inc., March 2004, hereinafter referred to as Vioxx®, cited in a previous Office Action) in view of Aluha et al (JPP, 2003; 55:859-894, cited in the IDS filed January 25, 2021) and Chavanpatil et al (Journal of Inclusion Phenomena and Macrocyclic Chemistry, 2002; 44:145-149).  
Regarding claims 31-40, 43-50, and 53-58, Vioxx® teaches each tablet of VIOXX for oral administration contains either 12.5 mg, 25 mg, or 50 mg of rofecoxib and the following inactive ingredients: croscarmellose sodium, hydroxypropyl cellulose, lactose, magnesium stearate, microcrystalline cellulose, and yellow ferric oxide (page 1, 3rd paragraph).  A tablet reads on a solid dosage formulation.  The Examiner notes that the ingredients taught by Vioxx® appear to be the same or very similar to those listed in Example 1 (Table 7).  Vioxx® does not explicitly teach a tablet comprising 17.5 mg of rofecoxib. 
However, Vioxx® does teach VIOXX is administered orally; the lowest dose of VIOXX should be sought for each patient (page 20, 1st paragraph).  Vioxx® teaches Osteoarthritis, the recommended starting dose of VIOXX is 12.5 mg once daily; some patients may receive additional benefit by increasing the dose to 25 mg once daily; and the maximum recommended daily dose is 25 mg.  It would have been prima facie obvious to one of ordinary skill in the art to utilize the amount of rofecoxib taught by Vioxx® as a starting point for optimizing the amount of rofecoxib utilized to formulate a tablet comprising rofecoxib since Vioxx® teaches tablets comprising rofecoxib are useful for treating osteoarthritis and because dosage is a result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosage given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

The prior art does not explicitly teach the disclosed composition achieves the pharmacokinetic properties of instant claims 31-41, 43-51 and 53-59.  However, the claimed pharmacokinetic properties depend, among other things, from the specific components, relative amounts, type of formulation, and pH of the formulation etc., all of which seem to be the same or very similar to the composition made obvious by the prior art (see above rejection).  
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the formulations comprising Compound A and an anti-gelling agent that will result from the teachings of the prior art does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation used in the instantly claimed method is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Moreover, Ahuja teaches pharmacokinetic parameters of rofecoxib wherein the Cmax of 12.5 mg rofecoxib after single dose is 147 ± 34, which would encompass a Cmax range of 113-181 ng/ml (Table 4).  A Cmax of 180 ng/mL is within the range one of ordinary skill in the art would expect for a single dose of 12.5 mg of rofecoxib.  Thus, the skilled artisan would find it reasonable that a 17.5 mg tablet composition comprising the same components would achieve a Cmax of 180 ng/mL in view of the art.  Furthermore, Chavanpatil teaches enhancement of oral bioavailability of rofecoxib using β-cyclodextrin (Title); comparison of pharmacokinetic parameters after administration of Rofecoxib with β-cyclodextrin (Rof-BCD) tablet and rofecoxib marketed tablet (Table 1) 25 mg dose; and Cmax of marketed tablet of rofecoxib is 162.30 (±22.63) ng/ml and the Cmax of Rof-BCD tablet is 300.82  (±21.40) ng/ml.  Moreover, Chavanpatil teaches there was a statistically significant difference in Cmax of the test formulation when compared with standard formulation of rofecoxib; the percent relative bioavailability of the test formulation as judged from AUCrm0−24 was 129.33 as compared to the standard formulation of rofecoxib; thus, rofecoxib-β-cyclodextrin tablet formulation provides better oral bioavailability as compared to the marketed rofecoxib formulation.  It would have been prima facie obvious to one of ordinary skill in the art to optimize the tablet formulation comprising 17.5 mg rofecoxib to achieve a mean Cmax greater than 180 ng/ml, 190 ng/ml, 200 ng/ml, or even 224 ng/ml in view of the prior art.  In particular, Chavanpatil establishes that formulating a composition that increases the Cmax achieved above 162 to 300 ng/ml improves oral bioavailability.


Regarding claims 41, 51, and 59, croscarmellose sodium reads on disintegrant as evidenced by the instant specification which teaches croscarmellose sodium is a disintegrant (see paragraph [0051]).
Taken together, all this would result in the formulation of claims 31-41, 43-51, and 53-59 with a reasonable expectation of success.


Claims 42, 52, and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vioxx® (rofecoxib tablets and oral suspension, Merck & Co, Inc., March 2004, hereinafter referred to as Vioxx®, cited in a previous Office Action) in view of Aluha et al (JPP, 2003; 55:859-894, cited in the IDS filed January 25, 2021) and Chavanpatil et al (Journal of Inclusion Phenomena and Macrocyclic Chemistry, 2002; 44:145-149) as applied to claims 31-41, 43-51, and 53-59 above, and further in view of Boyong et al (WO 2010/033179 A1) and Kumar et al (US 2005/0049291 A1).
Vioxx®, Aluha, and Chavanpatil suggest all the limitations of claims 42, 52, and 60 (see above 103 rejection), except wherein the rofecoxib has a d90 particle size in the range of about 10  to about 12 µm, d50 particle size in the range of about 3 µm to about 4 µm, and a d10 particle size in the range of about 0.5 µm to about 1.0 µm.
However, Boyong teaches the aqueous solubility of an active pharmaceutical ingredient ("API") influences both the bioavailability of the drug and the rate at which the API can be released from a formulated product; the rate of dissolution of an API from a formulation can place an upper limit on the rate of absorption of the API in a person to whom the product is administered; many active pharmaceutical ingredients have poor aqueous solubility and low bioavailability; one method that has been used to improve the dissolution of API’s is to reduce the particles size of the active ingredient, which increases the surface area of the active ingredient and may result in an increased rate of dissolution (page 1, lines 12-21).  Boyong teaches the granules are useful for making oral solid dosage forms, for example capsules and compressed tablets, in a variety of shapes and sizes (page 5, lines 18-20); active pharmaceutical ingredients having poor aqueous solubility include rofecoxib (page 5, lines 23-32 and claim 4).  
Boyong teaches a granule for a pharmaceutical composition comprising a core which comprises at least one active pharmaceutical ingredient intimately associated with at least one hydrophilic polymer, wherein the active pharmaceutical ingredient has a solubility in water of less than about 1 mg/ml (claim 1); further comprising at least one excipient (claim 2); wherein the at least one excipient comprises at least one diluent and at least one disintegrant, further comprising a lubricant (claim 3); at least one active pharmaceutical ingredient has a solubility in water of less than about 1 mg/ml is rofecoxib (claim 4); where the at least one hydrophilic polymer is hydroxypropyl cellulose (claim 5); where the at least one diluent is lactose monohydrate and microcrystalline cellulose (claim 6); where the at least one disintegrant is croscarmellose sodium (claim 7); and where the granulate further comprises at least one lubricant, magnesium stearate (claim 8).  
Boyong further teaches a pharmaceutical composition in an oral dosage form, such as tablets or capsules, may be prepared using granulates; the dry granulate obtained by the methods described above can be used directly, or can be blended with one or more additional pharmaceutically acceptable excipients prior to use; in one embodiment, the granulate is blended with at least one lubricant prior to use, for example, prior to being compressed into tablets; the dry granulates can be further processed to change the particle size distribution to a desired distribution; the particle size distribution of the granules may be adjusted to affect the dissolution profile or the release rate profile of the active ingredient from the formula.  
Thus, Boyong establishes that it was known in the art to reduce the particles size of the active ingredient to improve the dissolution of API’s, which increases the surface area of the active ingredient and may result in an increased rate of dissolution; that dry granulates can be further processed to change the particle size distribution to a desired distribution; and that the particle size distribution of the granules may be adjusted to affect the dissolution profile or the release rate profile of the active ingredient from the formula.

	Kumar teaches it has now been discovered that, micronized drug or drug in submicron size range, when incorporated to the pharmaceutical compositions results in readier dissolution, increased rate of absorption, enhanced percutaneous absorption and hence better topical efficacy. [0012]; the wettability and hence dissolution properties of a biologically active substance or drug precursor greatly influence the bioavailability; it has been observed that by increasing the surface area of a particulate drug, such as by decreasing the particle size, the rate of dissolution of the drug is increased thereby resulting in better permeability and percutaneous efficacy [0013].  Kumar further teaches a topical pharmaceutical composition exhibiting enhanced absorption and better efficacy of cyclooxygenase-2 enzyme inhibitor which
is attained through incorporation of micronized and submicronized drug particles into a vehicle suitable for topical application to the skin; the fine particle size of the COX-2 enzyme inhibitor is critical to the present invention wherein the distribution of particle size in the micron and preferably in the submicron size range; accordingly, the particle size of the drug is such that the mean particle size is less than about 30 microns, preferably less than about 5 microns and more preferably less than about 0.9 microns [0026].  Moreover, Kumar teaches Example 2, a pharmaceutical composition of rofecoxib [0060]; rofecoxib, micronized, mean particle size 9.51µ [0061]; and in vitro release for micronized and submicronized rofecoxib was very similar over the course of 240 min (see Table 6).  The Examiner notes that in view of the ambiguity of the term “about” (see above 112b rejection) and the teachings of Kumar which teach rofecoxib in a mean particle size of 9.51µ which is close to the claimed range of about 10 µm, the mean particle size taught by Kumar has been construed to read on about 10 µm.
As such, since Vioxx®, Aluha, and Chavanpatil teach a tablet formulation comprising rofecoxib, croscarmellose sodium, hydroxypropyl cellulose, lactose, magnesium stearate, microcrystalline cellulose, and yellow ferric oxide; since Boyong teaches composition comprising a granulate comprising rofecoxib wherein the excipients include croscarmellose sodium, hydroxypropyl cellulose, lactose, magnesium stearate, and microcrystalline cellulose and that it was known in the art to reduce the particles size of the active ingredient to improve the dissolution of API’s, which increases the surface area of the active ingredient and may result in an increased rate of dissolution; that dry granulates can be further processed to change the particle size distribution to a desired distribution; and that the particle size distribution of the granules may be adjusted to affect the dissolution profile or the release rate profile of the active ingredient from the formula; and since Kumar teaches that increasing the surface area of a particulate drug, such as by decreasing the particle size, the rate of dissolution of the drug is increased and a formulation comprising micronized rofecoxib wherein the mean particle size is 9.51µ , it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the mean particle sizes taught by Kumar as a starting point for optimizing the particle size distribution of rofecoxib for formulating a composition comprising micronized rofecoxib granules with an expectation of success, since the prior art establishes that particle size distribution of the granules may be adjusted to affect the dissolution profile or the release rate profile of the active ingredient from the formula in both oral and topical formulations comprising rofecoxib.  Moreover, mean particle size distribution is a result-effective variable, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable mean particle size distribution would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed mean particle size distribution, the determination of the optimum or workable mean particle size distribution given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Taken together, all this would result in the practice of the method of claims 42, 52, and 60 with a reasonable expectation of success.
Response to Arguments
Applicant's arguments have been fully considered but are not persuasive.
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself, so only those arguments not addressed in the rejection are being considered below:

Applicant argues:
The Declarant explained that the PK paramaters achieved by the claimed solid dosage formulations are surprisingly higher than what a POSA would have expected to be able to achieve based on the data disclosed in the VIOXX® label.  Declarant explained that a POSA could not have reasonably expected to achieve the Cmax, AUCo-, and arithmetic mean plasma concentration values recited in the claims. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	The Examiner notes that Ahuja, cited by the Declarant as data for 12.5 mg dose, teaches the Cmax of 12.5 mg dose is 147 (± 34) (Table 4).  A Cmax of 147 (± 34) would encompass a range of 113-181 ng/ml.  A Cmax of 180 ng/mL is within the range one would expect for 12.5 mg of rofecoxib.  Thus, the skilled artisan would find it reasonable that a 17.5 mg tablet composition comprising the same components would achieve a Cmax of 180 ng/mL or greater in view of the art.   
	

	
	Applicant argues:
The Examiner incorrectly and summarily concluded that simple optimization of the 25 mg VIOXX® tablet “would result in the [claimed] formulation ... with a reasonable expectation of success.”  This conclusory statement, unsupported by evidence, is legally insufficient to establish obviousness. The Examiner failed to provide the required a reasoned explanation as to why a POSA would have had a reasonable expectation of success in modifying the reference to arrive at the claimed solid dosage formulation.  The Examiner’s position is also counter to the evidence of record, which demonstrates that a POSA would not reasonably expect routine optimization to afford the recited PK parameters because the art does not provide the target PK or an exemplary dosage form meeting that target, and in fact suggests that a dosage form comprising less API would afford substantially lower PK parameters than those claimed. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	The Examiner notes that Ahuja, cited by the Declarant as data for 12.5 mg dose, teaches the Cmax of 12.5 mg dose is 147 (± 34) (Table 4).  A Cmax of 147 (± 34) would encompass a range of 113-181 ng/ml.  A Cmax of 180 ng/mL is within the range one would expect for 12.5 mg of rofecoxib.  Thus, the skilled artisan would find it reasonable that a 17.5 mg tablet composition comprising the same components would achieve a Cmax of 180 ng/mL or greater in view of the art.   Moreover, Chavanpatil teaches enhancement of oral bioavailability of rofecoxib using β-cyclodextrin (Title); comparison of pharmacokinetic parameters after administration of Rofecoxib with β-cyclodextrin (Rof-BCD) tablet and rofecoxib marketed tablet (Table 1) 25 mg dose; and Cmax of marketed tablet of rofecoxib is 162.30 (±22.63) ng/ml and the Cmax of Rof-BCD tablet is 300.82  (±21.40) ng/ml.  Moreover, Chavanpatil teaches there was a statistically significant difference in Cmax of the test formulation when compared with standard formulation of rofecoxib; the percent relative bioavailability of the test formulation as judged from AUCrm0−24 was 129.33 as compared to the standard formulation of rofecoxib; thus, rofecoxib-β-cyclodextrin tablet formulation provides better oral bioavailability as compared to the marketed rofecoxib formulation.  It would have been prima facie obvious to one of ordinary skill in the art to optimize the tablet formulation comprising 17.5 mg rofecoxib to achieve a mean Cmax greater than 180 ng/ml, 190 ng/ml, 200 ng/ml, or even 224 ng/ml in view of the prior art.  In particular, Chavanpatil establishes that formulating a composition that increases the Cmax achieved above 162 to 300 ng/ml improves oral bioavailability.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 15-28, 33-46, and 51-53  of copending Application No. 17/182,728 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are directed to a solid dosage formulation comprising 17.5 mg of rofecoxib, or a pharmaceutically acceptable salt thereof.
The copending composition is directed to a formulation comprising 17.5 mg of rofecoxib wherein the composition is a tablet, wherein the composition further comprises a disintegrant.
The formulation of the copending claims achieves the same or very similar pharmacodynamic properties.  Moreover, the copending claims recite a particle size that is the same or very similar to that of the instant claims.  It would have been prima facie obvious to one of ordinary skill in the art to arrive at a solid formulation of the instant claims from the tablet formulation of the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 31-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,945,992 B1. Although the claims at issue are not identical, they are not patentably distinct from each other:
The instant claims are directed to a solid dosage formulation comprising 17.5 mg of rofecoxib, or a pharmaceutically acceptable salt thereof, wherein the formulation achieves a mean Cmax plasma concentration of more than 180 ng/ml following oral administration of a single dose of the formulation to a population of healthy adults less than 65 years of age.
The previously allowed claims are directed to a method for treating pain, fever, or inflammation in a human subject, the method comprising orally administering to the subject once daily a solid dosage formulation comprising 17.5 mg of rofecoxib, wherein the formulation achieves a mean Cmax plasma concentration of more than 180 ng/ml following oral administration of a single dose of the formulation to a population of healthy adults less than 65 years of age.  
The claims differ in that the instant claims are directed to a composition and the previously allowed claims are directed to a method of treatment comprising administering the same composition.  The composition of the previously allowed claims would anticipate the composition of the instant claims as they are directed to a composition having the same compound in the same amounts with the same pharmacokinetic properties.  


Claims 31-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,987,337 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other:
The instant claims are directed to a solid formulation comprising 17.5 mg of rofecoxib, or a pharmaceutically acceptable salt thereof, wherein the rofecoxib has d90 particle size in the range of about 10 to about 12 µm, d50 particle size in the range of about 3 µm to about 4 µm, and a d10 particle size in the range of about 0.5 µm to about 1.0 µm.  The previously allowed claims are directed to a pharmaceutical composition comprising highly pure rofecoxib wherein the composition comprises 17.5 mg highly pure rofecoxib, wherein the composition comprises the same or very similar particles sizes.   It would have been prima facie obvious to one of ordinary skill in the art to arrive at the formulation of the instant claims from the formulation of the previously allowed claims.  


Claims 31-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-62 of copending Application No. 17/186,697 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are directed to a solid formulation comprising 17.5 mg of rofecoxib, or a pharmaceutically acceptable salt thereof, wherein the rofecoxib has d90 particle size in the range of about 10 to about 12 µm, d50 particle size in the range of about 3 µm to about 4 µm, and a d10 particle size in the range of about 0.5 µm to about 1.0 µm.  The copending claims are directed to a pharmaceutical composition comprising rofecoxib wherein the rofecoxib comprises less than 0.05% of 4-[4-(methylsulfonyl)phenyl]-3-phenyl-5-hydroxyfuran-2-one wherein the composition comprises 17.5 mg rofecoxib, wherein the composition comprises the same or very similar particles sizes.   It would have been prima facie obvious to one of ordinary skill in the art to arrive at the formulation of the instant claims from the formulation of the previously allowed claims.  

Conclusion
Claims 31-60 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628